                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CHARLES POINTER,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:18-cv-2134-RLW
                                                 )
BILL KENNEDY,                                    )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Charles Pointer for leave to

commence this civil action without payment of the required filing fee. The Court has reviewed

the motion, and has determined that plaintiff is financially unable to pay the filing fee. The

Court will therefore grant the motion. Additionally, for the reasons discussed below, the Court

will give plaintiff the opportunity to file an amended complaint.

                               Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant who is immune from such relief. An action is frivolous if

it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action fails to state a claim upon which relief can be granted if it does not plead "enough

facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).

       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible
claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id at 678 (citing Twombly, 550 U.S. at 555); see

also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that

court must accept factual allegations in complaint as true, but "does not accept as true any legal

conclusion couched as a factual allegation").

       Pro se complaints are to be liberally construed, Estelle v. Gamble, 429 U.S. 97, 106

(1976), but they still must allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980).         Federal courts are not required to

"assume facts that are not alleged, just because an additional factual allegation would have

formed a stronger complaint." Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                          The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1981 against Bill Kennedy, an All

Insurance agent.    Plaintiff avers that he and Kennedy both live in the State of Missouri.

According to the complaint, Kennedy raised plaintiffs insurance rates from $180 per month to

$285.91 per month without sending plaintiff information about how his claims were settled.

Kennedy said "go get a lawyer and have him call me. I do not have to speak to you." On

October 19, 2018, no claims adjuster looked at damage done to plaintiffs car before his rates

were increased.

       Plaintiff describes three auto accidents for which he filed insurance claims. On one

occasion, plaintiff was hit by an uninsured motorist, and plaintiff believes the person should have

remained on the scene and completed a police report. On another occasion, plaintiffs car slid on



                                                 2
ice and hit another car, and plaintiff states he believes this was an act of nature. On a third

occasion, plaintiffs car door was damaged by a tractor trailer, but the police said they could not

tell who caused the accident. Plaintiff claims Kennedy did not tell him how many claims a

person could file before suffering a rate increase. Plaintiff states that Kennedy discriminated

against him because he is black. Plaintiff also states he has a right to know who his accuser was

so he could ask why his rates were being raised, and he states he did not agree to a document that

was sent to him regarding raising his rates. He alleges that Kennedy had a duty to litigate each

of his claims and inform him in writing about what settlements were made before raising his

rates. In pages attached to the complaint, plaintiff appears to attempt to set forth claims for

negligence, breach of contract, and other state law torts.

       Plaintiff describes having health problems, and having trouble paying his bills. As relief,

he seeks $100,000 in both punitive and compensatory damages, and he seeks an additional

$100,000 for "mental anguish, pain and suffering." He also asks the Court to order that his

insurance rates be reduced to the original $180 per month, and that accidents be removed from

his driving record.

                                            Discussion

        Section 1981 grants all persons within the United States equal rights "to make and

enforce contracts." 42 U.S.C. § 198l(a). To establish a claim under§ 1981, a plaintiff must

demonstrate that the defendants purposefully and intentionally discriminated against him on the

basis of race. See General Bldg. Contractors Ass 'n, Inc. v. Pennsylvania, 458 U.S. 375, 391

(1982); Edwards v. Jewish Hosp. of St. Louis, 855 F.2d 1345, 1351 (8th Cir. 1988). The instant

complaint contains no non-conclusory allegations that defendant's actions were motivated by

purposeful race discrimination. Plaintiff therefore fails to state a claim under § 1981.



                                                  3
         Because plaintiff is proceeding pro se, the Court will allow him to file an amended

complaint. Plaintiff is warned that the amended complaint will replace the original. E.g., In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

Plaintiff must submit the amended complaint on a court-provided form, and the amended

complaint must comply with Rules 8 and 10 of the Federal Rules of Civil Procedure. Rule 8

requires plaintiff to set forth a short and plain statement of the claim showing entitlement to

relief, and it also requires that each averment be simple, concise and direct. Rule 10 requires

plaintiff to state his claims in separately numbered paragraphs, each limited as far as practicable

to a single set of circumstances.

         Plaintiff should type or very neatly print the amended complaint, and he must clearly set

forth the specific factual allegations supporting his claim or claims against the defendant or

defendants. Plaintiffs failure to make specific and actionable allegations against any defendant

will result in that defendant's dismissal from this case.

         Plaintiff has also filed a motion to appoint counsel. (Docket No. 3). The Court will deny

the motion at this time, without prejudice. "A pro se litigant has no statutory or constitutional

right to have counsel appointed in a civil case." Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998).    When determining whether to appoint counsel for an indigent litigant, the Court

considers factors such as the complexity of the case, the ability of the pro se litigant to

investigate the facts, the existence of conflicting testimony, and the ability of the prose litigant

to present his claims.     Id.   After considering these factors, the Court concludes that the

appointment of counsel is not warranted at this time. Based upon the complaint, it does not

appear that this case is factually or legally complex, nor does it appear that plaintiff will be

unable to investigate the facts. In addition, the motion is premature, as the defendant has not



                                                  4
been served with process, and discovery has not begun.           The Court will therefore deny the

motion for the appointment of counsel without prejudice, and will entertain future motions for

the appointment of counsel, if appropriate, as this litigation progresses.

       Finally, the Court addresses plaintiffs "Motion to File a Temporary Injunction and

Preliminary Injunction."     (Docket No. 4).      Therein, plaintiff can be understood to seek a

preliminary injunction or a temporary restraining order against the defendant to stop him from

charging plaintiff $285 per month for insurance. Rule 65 of the Federal Rules of Civil Procedure

governs the issuance of temporary restraining orders and preliminary injunctions. In deciding

whether to grant or deny such injunctive relief in this Circuit, courts consider: ( 1) the probability

of success on the merits; (2) the threat of irreparable harm to the movant; (3) the balance

between this harm and the injury that granting the injunction will inflict on other interested

parties; and (4) whether the issuance of an injunction is in the public interest. See Dataphase

Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en bane). Here, plaintiff has not

met his burden of establishing all of the Dataphase factors sufficient to demonstrate entitlement

to injunctive relief at this stage of the case.       In addition, plaintiff has yet to file a viable

complaint, and the motion is therefore premature. The Court will therefore deny the motion,

without prejudice.

       According! y,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.



                                                  5
       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Civil Complaint form. Plaintiff may request additional forms as needed.

       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (Docket No.

3) is DENIED without prejudice.

       IT IS FURTHER ORDERED that plaintiffs Motion to File a Temporary Injunction

and Preliminary Injunction (Docket No. 4) is DENIED without prejudice.

       If plaintiff fails to timely comply with this Memorandum and Order, the Court will

dismiss this action w;j'Jtrejudice and without further notice.

       Dated this             day of January, 2019.




                                              Yi~~
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                               6
